                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                 IN THE UNITED STATICS DISTRICT COURT                        November 08, 2019
                                                                              David J. Bradley, Clerk
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

RAMON APOLONIO BAUTISTA-                   §
LEIVA and MARl RODRIGUEZ-                  §
MACHADO,                                   §
                                           §
            Petitioners,                   §
                                           §
v.                                         §   CIVIL ACTION NO. 4:19-cv-0877
                                           §
KEVIN McALEENAN,                           §
                                           §
            Respondent.                    §

                                FINAL JUDGMENT

      For the reasons set forth in the Court's Memorandum and Order entered on this

date, this case is DISMISSED without prejudice.

      This is a FINAL JUDGMENT.
                                                     NOV 0 8 2019
            SIGNED at Houston, Texas, on · - - - - - t - - - - - - = - - - - - - -




                                                                    .BENNETT
                                                                  S DISTRICT JUDGE
